KEITH, Circuit Judge,
dissenting.
Because I find the district court had jurisdiction to issue the writ of mandamus as part of its retained jurisdiction, I dissent from the majority’s holding on the mandamus issue. My conclusion results from a different understanding of the facts. As I view the record, combining the findings of the Secretary in favor of the plaintiff before and after remand, the Secretary had found Dorothy Willis (“Willis”) eligible for benefits. The Secretary, nevertheless, refused to make the nondiscretionary payment of those benefits because the Secretary changed position on one of the Secretary’s earlier conclusions relied on by the court.
I.
The Supreme Court and this Circuit have made clear that a district court can retain jurisdiction to effectuate its decision after remand. In Sullivan v. Hudson, 490 U.S. 877, 109 S.Ct. 2248, 104 L.Ed.2d 941 (1989), the Supreme Court noted that “In many remand situations, the court will retain jurisdiction over the action pending the Secretary’s decision and its filing with the court.” Id. at 886, 109 S.Ct. at 2254. The Court explained that the trial court “retains the power in such situations to assure that its prior mandate is effectuated.” Id. This Court also recognized this jurisdiction recently. In Buck v. Secretary of Health & Human Serv., 923 F.2d 1200 (6th Cir.1991), this court held that the district court could decide whether to exercise its jurisdiction to insure that its mandate has been followed. Id. at 1205.
The majority acknowledges that the Social Security Administration (“SSA”) determined that Willis met the income level requirements. It classifies this finding, however, as “preliminary.” Majority Opinion at 392. The majority indicates that a separate decision denied benefits based on lack of disability and that that determination was “affirmed” by an Administrative Law Judge (“AU”). As I view the facts, the AU found the earnings requirement had been met. The decision of the AU stated “[t]he claimant’s earnings record shows that the special earnings requirements of the Act were met on August 13, 1980, when the claimant allegedly became unable to work, and that these requirements continue to be met through the date of this decision.” Joint Appendix at 576 (AU Decision, Oct. 6, 1982). That decision was declared the final decision of the Secretary by the Appeals Council in its April 19,1983, action denying review. Joint Appendix at 574.
It was that April 19, 1983, decision that Willis challenged in the instant case. Joint Appendix at 287 (Social Security Complaint). In that complaint and in the district court, the only issue raised was disability. Willis had been successful on the earnings issue and the Secretary did not cross-complain on that issue or assert a failure to meet the earnings requirement as an affirmative defense.1 Willis was successful in the district court. The district court, adopting the February 15, 1984, recommendation of the magistrate, found that the Secretary had misapplied the law and that the position of the Secretary was not substantially justified, thus entitling Willis to Equal Access to Justice Act fees. Joint Appendix at 81-82, 88 (Magistrate’s Report and Recommendation, Feb. 15, 1984, and Order, Apr. 6, 1984). The district court *403remanded the case to the Secretary to apply the proper legal standards and to make new factual findings. The district court found that not only was the AU’s conclusion that Willis could return to past relevant work not supported by substantial evidence, it was contradicted by conclusive evidence that plaintiff could not return to her former occupation. Joint Appendix at 85.
On remand, the ALJ found that Willis was disabled, a decision fully favorable to Willis. That decision was adopted as modified by the Appeals Council on January 17, 1985, and was the final decision of the Secretary. Joint Appendix at 91-92 (Appeals Council Decision, Jan. 17, 1985). This decision is the first evidence that the Secretary was attempting to reopen the issue of the earnings requirement. The last paragraph of the decision states that the SSA will advise the claimant regarding the non-disability requirements and, if eligible, the amount and the month(s) for which payment will be made. Since there is no mention of a reversal of previous decisions, at most this language should be read to apply to eligibility for those months on which the Secretary had not made a finding. The prior decision of the Secretary which was the subject of the district court case, and which was not contested there, had only made a finding of eligibility up until that AU decision of October 1982. Joint Appendix at 576.
In affirming the decision of the Secretary, the district court clearly understood the Secretary’s decision to be favorable to Willis and one awarding benefits. The district court stated in its order “[bjecause defendant has shown the Court that Social Security benefits have been or will be awarded plaintiff upon remand, the Court finds the Secretary’s decision should be affirmed.” Joint Appendix at 392-93. (Order, Mar. 6, 1985). The district court, therefore, ordered the Secretary to file with the court calculations of the amount due plaintiff. The court also ordered computation and payment of disability payments before payment of SSI benefits, further indicating by its order that payment of SSI benefits was part of the order. Joint Appendix at 393.
The order specified that the Secretary was to file calculations and make payments. It further specified that final judgment was to be entered only after such calculations were entered. It is therefore clear that the district court was retaining jurisdiction under 42 U.S.C. § 405(g) to ensure enforcement of the order. Willis had achieved complete success since she filed the district court action. That action had been filed to contest the part of the Secretary’s decision in which the Secretary had found no disability. No party had contested the finding that Willis met the earnings requirements.
It was only after the Secretary was under court order to file calculations with the court and make payment that the Secretary decided to deny benefits based on changing a factual finding which the Secretary had made two and a half years earlier and which had been the basis of the appeal to the district court. It was only when the Secretary sought to change the facts in defiance of the district court that the court issued a writ of mandamus.
II.
Mandamus is an extraordinary remedy, but was appropriate under the circumstances described above. There were other aggravating factors that provoked the district court to resort to mandamus. The magistrate’s recommendation that mandamus be issued recounts a history of inappropriate conduct by the Secretary in this case. The case is replete with delay by the Secretary. After the district court ordered remand on April 11, 1984, the failure of the Secretary to comply with the court’s order compelled Willis to seek contempt. The Secretary responded that although the Secretary had received a copy of the judgement, the district court had not notified the proper official associated with the Secretary. The court declined to issue an order finding contempt at that time even though notice to counsel is normally notice to the party and counsel for the plaintiff indicated that he had personally notified officials *404within the SSA and the Secretary failed to respond. Id. at 469. The Secretary then failed to file a calculation with the district court as ordered by the court on March 7, 1985. The Secretary explained to the court that local counsel for the Secretary had not received a copy of the order. The magistrate indulged the Secretary with the assumption that this meant that the Secretary had not received a copy either, rather than constituting an effort to mislead the district court. The magistrate found that the Secretary’s conduct in this action “has been very close to being contemptuous,” Joint Appendix at 468, and “to some degree indefensible.” Id. at 470. The magistrate further found:
There is a strong suspicion that the Secretary, being dissatisfied with the decisions of this court, has engaged in guerilla warfare against the plaintiff. In spite of protestations at oral argument by counsel for Secretary to the contrary, it is outrageous and offensive to the court for the Secretary to make the argument that plaintiff was not entitled to SSI benefits because she was not disabled, and then, losing this argument, merely failing to pay and, when pressed, coming up with a different reason for denying payment.
Joint Appendix at 471.
Under these circumstances, mandamus was clearly appropriate. The Secretary was refusing to comply with the district court’s order for calculation and payment. It is not disputed that the court has the power to order a calculation. Payment was not discretionary once it had been determined that the statutory requirements had been met. The earnings requirement had been established as part of the facts prior to commencement of the district court action and the district court had acted based upon those facts in the record. Once the disability requirements were also conceded by the Secretary, there was no discretion to withhold the payments. The district court’s mandamus order was necessary to effectuate its prior order implementing its legal conclusions in the case. It was therefore within the retained jurisdiction of the court as provided by the Supreme Court in Hudson and this Court in Buck.

III.

The majority cites Bisson v. Secretary of Health & Human Serv., 787 F.2d 181 (6th Cir.1986), and Slone v. Secretary of Health & Human Serv., 825 F.2d 1081 (6th Cir.1987), for the proposition that if the Secretary reopens a case, even if inappropriately, the proper remedy is to exhaust administrative remedies. Those cases differ from the instant case in a very important way. In those cases, the Secretary sought to change position prior to the commencement of a case in district court. In the instant case, the Secretary seeks to change the facts established in the record by final determinations of the Secretary and then relied on by the district court to decide a ease. The result is to undermine the integrity of the article III judicial review process.
IV.
In this case, there was a finding on the earnings eligibility requirement before litigation on disability commenced. It is therefore not necessary to the decision in this case to determine the appropriateness, under the statute or constitutional due process, of the Secretary dividing a disability determination into multiple components and delaying payment by forcing the claimant to individually exhaust administrative remedies and article III court remedies for each component of entitlement. I would note, however, that the lengthy history of this case illustrates the delay of justice that results under such a scheme. It is now 1991. The application for SSI benefits in this case was filed in 1981. A decade-long delay in receiving payments reserved to only those in poverty seems to exemplify the adage that justice delayed is justice denied. In fact, the allegations that Willis did not meet the earnings requirements result from the determination that, during the time Willis was fighting to get her entitlement payments because of her poverty and disability, her children dared to help *405her make ends meet in the sum of $135 a month for necessities.

. The Secretary is not an "individual” entitled to sue under 42 U.S.C. § 405(g). Buck, 923 F.2d at 1203.